DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020, 4/08/2021, 10/19/2021 and 1/18/2022 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a convolution processing unit”, “a pooling processing unit”, “a controlling unit”, “an activation function calculation processing unit” in claims 1-17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites functional language “wherein signals output from the plurality of light-receiving elements are output to outside”. This functional language has the effect of limiting the claim scope to require outputting the signals output from the plurality of light-receiving elements to outside. The recited function does not follow from the structure of the claim, i.e. “a convolution processing unit”, “a pooling processing unit”, “a controlling unit” or “an activation function calculation processing unit”. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13 and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikida (US 2015/0332126 A1) in view of Wang et al. (US 2017/0054931 A1).

Regarding claim 1, Hikida teaches an element (Hikida, Fig. 2), comprising: 
an image sensor with pixels to capture an image of an object (Hikida, Fig. 2, Image sensor 606, Paragraph 0061 and 0088, Examiner notes: It is well known that the 
a convolution processing unit (Hikida, Fig. 2, image processing engine 100, Fig. 3, Convolution processing part 30) to perform convolution operation on signals that are output from the plurality of light-receiving elements (Hikida, Paragraphs 0075-0079); and 
a pooling processing unit (Hikida, Fig. 2, image processing engine 100, Fig. 3, Pooling processing part 40) to sample a signal that is output from the convolution processing unit, based on a predetermined condition (Hikida, Paragraphs 0075-0079, The predetermined condition may be the input of image data/capturing an image, an output of data from the convolution processing part, or a variety of other conditions.), 
wherein the convolution operation of the convolution processing unit and the sampling of the pooling processing unit are repeated (Hikida, Paragraphs 0075-0079, Repeating the convolution operation and pooling processing may occur for a single image or may be repeated in processing a second image.).
However, Hikida does not explicitly state a plurality of light-receiving elements to photoelectrically convert light received from an object. 
In reference to Wang et al. (hereafter referred as Wang), Wang teaches a plurality of light-receiving elements to photoelectrically convert light received from an object (Wang, Figs. 1 and 2, Paragraphs 0018 and 0024-0025).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hikida with 
Claims 15 and 18 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Hikida and Wang teaches the element according to claim 1 (see claim 1 analysis), further comprising a controlling unit to control such that the convolution operation of the convolution processing unit and the sampling of the pooling processing unit are repeated (Hikida, Fig. 2, image processing engine 100, Paragraphs 0075-0079).

Regarding claim 3, the combination of Hikida and Wang teaches the element according to claim 2 (see claim 2 analysis), wherein the controlling unit is configured to control, when the convolution operation is repeated, the convolution processing unit such that predetermined filter coefficients are respectively used (Hikida, Paragraphs 0076-0078, 0080-0083, bias value 2100-2400 and a weight data 3100-3400, The bias values and weight data are predetermined (“previously learnt”). “These bias values 2100 to 2400 and weight data 3100 to 3400 are called a network coefficient or a network combination coefficient of the convolution neural network N” (Paragraph 0081)).
Claim 16 is rejected for the same reasons as claim 3.

Regarding claim 4, the combination of Hikida and Wang teaches the element according to claim 2 (see claim 2 analysis), wherein the controlling unit is configured to control, when the convolution operation is repeated, the convolution processor such that 
Claim 17 is rejected for the same reasons as claim 4.

Regarding claim 13, the combination of Hikida and Wang teaches the element according to claim 1 (see claim 1 analysis), wherein signals output from the plurality of light-receiving elements are output to outside (Hikida, Fig. 2, signals from the image sensor (and plurality of light-receiving elements (Wang, Figs. 1 and 2)) are output to the outside of the image sensor.).

 	Regarding claim 19, the combination of Hikida and Wang teaches a judging apparatus (Hikida, Fig. 2), comprising 
the element according to claim 1 (see claim 1 analysis): and 
a controlling unit (Hikida, Fig. 2, image processing engine 100) to judge an image-capturing target by a feature quantity that is extracted based on an output from the pooling processing unit (Hikida, Paragraphs 0008-0009, 0073-0074).

Claim 1-2, 4-6, 10, 12-15, and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2018/0239108 A1) in view of Herrero Abellanas et al. (US 2015/0178246 A1).

Regarding claim 1, Ishii et al. (hereafter referred as Ishii teaches) an element (Ishii, Fig. 17), comprising: 
a plurality of light-receiving elements to photoelectrically convert light received from an object (Ishii, Fig. 17, pixel area chip 1301, Paragraph 0116); and
an image processor with feature detection (Ishii, Fig. 17, signal processor 105, Fig. 18, a signal processor 803, an image processor 804, a subject detection portion 805, Paragraphs 0122 and 0128)
However, Ishii does not teach a convolution processing unit to perform convolution operation on signals that are output from the plurality of light-receiving elements; and a pooling processing unit to sample a signal that is output from the convolution processing unit, based on a predetermined condition, wherein the convolution operation of the convolution processing unit and the sampling of the pooling processing unit are repeated.
In reference to Herrero Abellanas et al. (hereafter referred as Herrero), Herrero teaches a convolution processing unit (Herrero, Fig. 3B, processor block 310) to perform convolution operation on signals that are output from the plurality of light-receiving elements (Herrero, Paragraph 0036); and 
a pooling processing unit to sample a signal that is output from the convolution processing unit (Herrero, Figs. 4 and 5, Paragraph 0039-0040), based on a predetermined condition (Herrero, Paragraphs 0021 and 0038-0040, The predetermined condition may be interpreted as an input of image data to the system, an output of data from the multipliers, or a variety of other conditions.), 

These arts are analogous since they are both related to processing image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Ishii with the convolution processing as seen in Herrero since convolution filters may be used for many different applications, ranging from image restoration and enhancement to feature detection (Herrero, Paragraph 0020) and provide the device with greater functionality.
Claims 15 and 18 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Ishii and Herrero teaches the element according to claim 1 (see claim 1 analysis), further comprising a controlling unit (Ishii, Fig. 17, signal processor 105) to control such that the convolution operation of the convolution processing unit and the sampling of the pooling processing unit are repeated (Herrero, Fig. 2, Paragraphs 0024-0025, 0044-0046, Fig. 9, Paragraphs 0054 and 0059-0060, The convolution operation and pooling processing are repeated for one image. Further, processing a second image will also repeat the convolution operation and pooling processing.).


Claim 17 is rejected for the same reasons as claim 4.

Regarding claim 5, the combination of Ishii and Herrero teaches the element according to claim 1 (see claim 1 analysis), wherein the convolution processing unit includes a plurality of multiplying circuits that are correspondingly provided per the light-receiving element or per a block that is configured of a plurality of the light-receiving elements (Herrero, Figs. 5 and 8, Paragraphs 0036 and 0048, The multiplying circuits are considered to be correspondingly provided per the light-receiving element or per a block.), and is configured to perform the convolution operation using the plurality of multiplying circuits (Herrero, Paragraph 0036).

Regarding claim 6, the combination of Ishii and Herrero teaches the element according to claim 5 (see claim 5 analysis), further comprising: a light-receiving substrate where the plurality of light-receiving elements are two-dimensionally arrayed (Ishii, Fig. 17, pixel area chip 1301, Paragraph 0116); and 
one or more other substrates (Ishii, Fig. 17, readout circuit chip 1302 and signal processing chip 1303, Paragraph 0117-0118) that are laminated on the light-receiving substrate (Ishii, Figs. 16-18, Paragraphs 0115, 0120 and 0129) and include at least one 

Regarding claim 10, the combination of Ishii and Herrero teaches the element according to claim 6 (see claim 6 analysis), wherein the convolution processing unit includes an adding circuit to sum up outputs from the plurality of multiplying circuits that are respectively provided corresponding to the plurality of light-receiving elements (Herrero, Paragraphs 0032 and 0037) and the adding circuit is provided in an adding circuit substrate that falls in the one or more other substrates (Herrero, Paragraphs 0032 and 0037, Ishii, Fig. 17, signal processing chip 1303).

Regarding claim 12, the combination of Ishii and Herrero teaches the element according to claim 6 (see claim 6 analysis), wherein the one or more other substrates have an activation function calculation processing unit to input, to an activation function, a signal on which the convolution operation is performed to output a resultant output signal to the pooling processing unit (Herrero, Paragraphs 0022, 0050, Ishii, readout circuit chip 1302, The signal is interpreted to be input data. Input data being input to the convolution circuit or processor by the readout circuit chip (activation function calculation processing unit) is considered to be an activation function.).



Regarding claim 14, the combination of Ishii and Herrero teaches the element according to claim 6 (see claim 6 analysis), wherein the one or more other substrates includes an AD conversion circuit substrate to receive signals generated by the plurality of light-receiving elements and to convert the signals received from the plurality of light-receiving elements (Ishii, Fig. 17, Readout portion 103, Paragraphs 0036 and 0045).

Regarding claim 19, the combination of Ishii and Herrero teaches a judging apparatus (Ishii, Fig. 18), comprising the element according to claim 1 (see claim 1 analysis): and a controlling unit (Ishii, Fig. 17-18, Controller 104) to judge an image-capturing target by a feature quantity that is extracted based on an output from the pooling processing unit (Ishii, Paragraph 0077, Herrero, Paragraph 0023).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2018/0239108 A1) in view of Herrero Abellanas et al. (US 2015/0178246 A1) in further view of Wang et al. (US 2017/0054931 A1).

Regarding claim 11, the combination of Ishii and Herrero teaches the feature extracting element according to claim 10 (see claim 10 analysis): further comprising:

a read-out circuit to read out the signal from the at least one light-receiving element (Ishii, Fig. 17, readout circuit chip 1302), wherein the read-out circuit is provided in a read-out substrate that falls in the one or more other substrates (Ishii, Fig. 17), and the connection wiring connects between the pooling circuit (Ishii, Fig. 17, signal processor 105) and the read-out circuit (Ishii, Paragraph 0115).
However, the combination of Ishii and Herrero does not teach having: a latch circuit to hold a signal from at least one light-receiving element among the plurality of light-receiving elements; and the connection wiring connects between the pooling circuit and the latch circuit.
In reference to Wang et al. (hereafter referred as Wang), Wang teaches a readout circuit having a latch circuit to hold a signal from the light-receiving element (Wang, Fig. 3A, Paragraph 0031).
These arts are analogous since they are related to image processing and imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Ishii and Herrero with the explicit teaching of a latch in the readout circuitry as seen in Wang.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

.

Claim 3, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2018/0239108 A1) in view of Herrero Abellanas et al. (US 2015/0178246 A1) in further view of Hikida (US 2015/0332126 A1).

Regarding claim 3, the combination of Ishii and Herrero teaches the element according to claim 2 (see claim 2 analysis), wherein the controlling unit is configured to control, when the convolution operation is repeated, the convolution processing unit such that filter coefficients are respectively used (Herrero, Paragraphs 0024-0025, 0044-0046).
However, the combination of Ishii and Herrero does not explicitly state the filter coefficients are predetermined filter coefficients.
In reference to Hikida, Hikida teaches when the convolution operation is repeated, the convolution processing unit such that predetermined filter coefficients are respectively used (Hikida, Paragraphs 0076-0078, 0080-0083, bias value 2100-2400 
These arts are analogous since they are related to image processing devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishii and Herrero with the method of using predetermined filter coefficients as seen in Hikida to use filter coefficient data that is determined from previous learning/training and selected for the specific application.
Claim 16 is rejected for the same reasons as claim 3.

Alternatively, regarding claim 19, the combination of Ishii and Herrero teaches the element according to claim 1 (see claim 1 analysis). However, the combination of Ishii and Herrero does not teach a judging apparatus comprising: a controller to judge an image-capturing target by a feature quantity that is extracted based on an output from the pooling circuit.
In reference to Hikida, Hikida teaches a judging apparatus (Hikida, Figs. 1-2) comprising: a controller (Hikida, Fig. 2, image processing engine 100, Fig. 22, complex determination processing part 80) to judge an image-capturing target by a feature quantity that is extracted based on an output from the pooling circuit (Hikida, Fig. 23, Paragraphs 0073 and 0194).
These arts are analogous since they are related to image processing devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention .  
Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 7, prior art of record neither anticipates nor renders obvious:
“The element according to claim 6, further comprising: a connection wiring to pass the sampled signal to the plurality of multiplying circuits; wherein the convolution processing unit and the pooling processing unit each are provided in substrates different from each other, and the connection wiring includes a through-electrode to connect the substrates different from each other.”

With regard to claim 8, prior art of record neither anticipates nor renders obvious:
“The element according to claim 6, further comprising: a plurality of multiplying circuit substrates that are laminated on each other as the other substrates, and wherein the plurality of multiplying circuits are provided in multiplying circuit substrates that are different from each other, among the plurality of multiplying circuit substrates.”
Claim 9 depends on and further limits claim 8. Therefore, claim 9 is allowable for the same reasons as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                  

/Timothy J Henn/           Acting Supervisory Patent Examiner of Art Unit 2698